Title: From Thomas Jefferson to Sarah Champe Carter, 4 June 1795
From: Jefferson, Thomas
To: Carter, Sarah Champe



Madam
Monticello June 4. 1795

I have lately made a purchase from Mr. Champe Carter of the plantation called the Indian camp adjoining Blenheim on the side on behalf of Mr. Short. Colo. Carter by his will having devised his lands by plantations, without fixing exact boundaries, it has been understood that the lines were to divide the woodlands between the plantations as equally as might be. I attended at the running of the dividing line between Blenheim and the Indian camp, and it was so conducted as to leave to each the whole of the cleared lands which had belonged to them, and to divide the intermediate woodlands equally as nearly as could be judged. There being no clearings on the mountain the line there was run directly up it. In running between the plantations I recollect that Stepney’s plantation particularly was left as belonging to Blenheim. Tho the lines appeared to me to be fairly run, yet as nobody attended on your behalf, I have thought it my duty, not to close the transaction finally till you shall be pleased to express your acquiescence in the line, as it was to be the boundary of the plantation occupied by you. I have therefore taken the liberty of stating the matter to you, in hopes that you will be so good as to signify your wish on the subject, or to name some person who may examine for you whether the line is run consistently with your rights, and enable me to have the transaction finally completed. I avail myself with pleasure of this occasion of expressing to you the sentiments of respect with which I have the honor to be Madam your most obedient & most humble servt.

Th: Jefferson

